Citation Nr: 1024881	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-17 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a left knee disorder; and if so, whether service connection 
is warranted.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from January 1971 to June 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claims.  The appellant 
submitted a Notice of Disagreement in May 2008 and a statement in 
lieu of a VA Form 9 (Substantive Appeal) was accepted in April 
2009.

With regard to the appellant's petition to reopen his claim of 
entitlement to service connection for a left knee disorder, to 
establish jurisdiction over this issue, the Board must first 
consider whether new and material evidence has been received to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996); 
VAOPGCPREC 05-92.  As discussed fully under the analysis section, 
new and material evidence has not been received to reopen the 
claim.

In January 2010, the appellant presented sworn testimony during a 
Board video conference hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the appellant's claims file.







FINDINGS OF FACT

1.  Evidence received since the September 1979 RO decision is 
new, but does not relate to unestablished facts necessary to 
substantiate the claim of whether a left knee disorder was 
incurred or aggravated in service, and does not raise a 
reasonable possibility of substantiating the claim.

2.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from hepatitis C that is the 
result of a disease or injury during his time in active duty 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received for the claim 
of entitlement to service connection for a left knee disorder; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

2.  Hepatitis C was not incurred in or aggravated by the 
appellant's active duty service, and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  In addition, the case 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior 
to the adjudication of a petition to reopen a service connection 
claim, the appellant be given notice of the elements of service 
connection, the elements of new and material evidence, and the 
reasons for the prior denial.  

Prior to initial adjudication of the appellant's claims, a letter 
dated in September 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio, at 187.  The September 2007 
letter provided notice of the elements of new and material 
evidence and the reasons for the prior denial of the appellant's 
claim of entitlement to service connection for a left knee 
disorder.  The criteria of Kent are satisfied.  See Kent, supra.  
The appellant was also informed of how VA determines the 
appropriate disability rating or effective date to be assigned 
when a claim is granted, consistent with the holding in 
Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The Board 
notes that VA made multiple attempts to obtain treatment records 
from J.W., M.D. but did not receive a response.  VA also notified 
the appellant that Dr. J.W. had not responded to the records 
requests.  See VA letter to appellant, January 29, 2008.  It does 
not appear that the appellant made any further attempt to obtain 
these outstanding records.  The Board notes that the duty to 
assist is not always a one-way street.  If the appellant wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
a previously denied claim for service connection, the duty to 
assist does not include provision of a medical examination or 
opinion, unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159 (c)(4)(iii) (2009).  In the present case, the 
appellant has failed to provide VA with new and material 
evidence.  Accordingly, there is no duty to provide an 
examination and no error exists.  See id.

With regard to the appellant's claim of entitlement to service 
connection for hepatitis C, the record indicates that he 
participated in a VA liver examination in June 2009 and the 
results from that examination have been included in the claims 
file for review.  The examination involved a review of the claims 
file, a thorough examination of the appellant, and an opinion 
that was supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  New and Material Evidence

The appellant contends that his alleged left knee disorder first 
manifested during service.  The appellant brought a claim for 
this condition in August 1979.  The RO denied the appellant's 
claim in a rating decision dated in September 1979, finding that 
though the appellant had complained of left knee pain in service, 
he was not diagnosed with a disability at that time.  The 
appellant had also failed to report for a VA examination to 
determine if he had a current left knee disability.  The 
September 1979 rating decision is final.  See 38 U.S.C.A. §7105 
(West 2002).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

As the previous denial of entitlement to service connection for a 
left knee disorder was premised on a finding that the appellant 
had not submitted any evidence of a current disability or a 
medical nexus, for evidence to be new and material in this 
matter, (i.e., relating to an unestablished fact necessary to 
substantiate the claim, and raising a reasonable possibility of 
substantiating the claim), it would have to tend to show that the 
appellant currently suffers from a left knee disorder that was 
incurred or aggravated by service.

In the appellant's attempt to reopen his claim, the RO received 
the appellant's treatment records from the VA Medical Center 
(VAMC) in Nashville, Tennessee, dated from March 2007 to 
September 2007, treatment records from VAMC Buffalo, dated in 
February 1973 and November 1975, and lay statements from the 
appellant and his brother.  This newly received evidence does not 
contain a diagnosis of a left knee disorder.  The Board notes 
that in order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  See also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997). 

The Board finds that the evidence received since September 1979, 
does not raise a reasonable possibility of substantiating the 
claim.  Therefore, the evidence is not material.  The appeal to 
reopen the appellant's claim of entitlement to service connection 
for a left knee disorder is denied.

III.  The Merits of the Claim - Hepatitis C

The appellant contends that he currently suffers from hepatitis C 
that is the result of a disease or injury in active duty service.  
Specifically, the appellant alleges that while working in close 
proximity to a medical unit treating personnel returning from the 
Republic of Vietnam, he contracted hepatitis C.
As noted above, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra; see also Shedden, supra.

In this case, the evidence must show that the appellant's 
hepatitis C infection, risk factor(s), or symptoms were incurred 
in or aggravated by service.  Risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

Review of the appellant's claims file reveals that he has been 
diagnosed with hepatitis C.  See VA Liver Examination Report, 
June 12, 2009.  The Board is satisfied with the proof of current 
disability.

The appellant's service treatment records reveal that upon entry 
into service, all of the appellant's systems were considered 
normal.  The appellant indicated that he was in good health and 
specifically denied suffering from any liver trouble or jaundice.  
See Standard Forms (SFs) 88 & 89, Service Entrance Examination 
Reports, July 7, 1970.  In March 1971, however, the appellant was 
seen with complaints of malaise.  Upon physical examination, the 
appellant's scleras were jaundiced and the liver edge was tender 
and palpable one centimeter below the right costal margin.  
Urinalysis was within normal limits.  Liver function tests 
revealed a bilirubin total of 10.2 mEq/L.  Bilirubin direct was 
6.7.  Two days later bilirubin was down to 12.6 mg, or direct 
5.6.  By April 1971, bilirubin was down to 3.0 mg and bilirubin 
direct of 1.3 mg.  It was noted that the appellant did very well 
and had an uneventful recovery with very quick progression of his 
liver function tests toward normal.  The appellant was discharged 
on April 6, 1971, with a temporary profile for one month to limit 
his activity to prevent strenuous activity.  The final diagnosis 
was infectious hepatitis.  See Service Treatment Record, April 6, 
1971.  Upon discharge from service, all systems were considered 
normal and the appellant was qualified for discharge.  See SFs 88 
& 89, Service Separation Examination Report, April 28, 1971.  
While the appellant was diagnosed with infectious hepatitis 
during his time in service, at no time was he diagnosed with 
hepatitis C.

The only evidence in support of the appellant's claim consists of 
his lay statements alleging that his currently diagnosed 
hepatitis C is the result of his infectious hepatitis in service.  
Initially, the Board acknowledges that the appellant is competent 
to give evidence about what he experiences; for example, he is 
competent to discuss his fatigue.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
However, the Board finds that the appellant's lay statements in 
the present case are outweighed by the negative VA medical 
opinions cited below.  

The Board notes that in reviewing the appellant's claims file, a 
methadone treatment record dated in November 1975, indicated that 
the appellant had two prior admissions for heroin addiction.  The 
appellant stated that he began abusing heroin in 1967.  See VAMC 
Treatment Record, November 6, 1975.  The Board notes that the 
appellant's addiction to intravenous drugs clearly began prior to 
service.

The appellant was afforded a VA liver examination in June 2009.  
At that time, he complained of right upper quadrant pain.  The VA 
examiner thoroughly reviewed the appellant's claims file and 
specifically noted his history of intravenous drug use prior to 
service as well as his prior abuse of cocaine and marijuana.  The 
VA examiner stated that the appellant had the classic symptoms of 
infectious hepatitis (or hepatitis A), while in the military.  
This symptomatology consisted of fatigue, abdominal pain or 
discomfort, loss of appetite, low-grade fever, dark urine and 
jaundice.  The appellant was diagnosed with hepatitis C in 
approximately 2003.  The appellant denied any risk behaviors 
while he was in the military, but admitted to intravenous drug 
use after service.  Accordingly, the VA examiner concluded that 
it was less likely than not that the current hepatitis C was the 
same as the infectious hepatitis (now known as hepatitis A) that 
the appellant had while in service.  It was further noted that 
hepatitis A is caused by a virus.  It was described as a highly 
contagious disease that attacks the liver.  It was also noted as 
the most common type of viral hepatitis and one of the most 
frequently reported vaccine preventable disease in the United 
States.  The VA examiner commented that viral hepatitis is 
frequently epidemic in nature and has an incubation period of one 
to four, possibly up to seven, weeks.  It is usually transmitted 
by the virus in fecal matter but may be transmitted by humans 
(i.e. transfusions, lacerations, needle punctures).  See VA Liver 
Examination Report, June 12, 2009.

The appellant was not diagnosed with hepatitis C until 2003, more 
than 30 years after he was discharged from active duty service.  
A review of the claims file reveals the appellant used 
intravenous drugs before and after service.  The appellant did 
not engage in combat in service, and was not employed in duties, 
which would have exposed him to body fluids or blood in the 
military.  His sole risk factor for hepatitis was the use of 
intravenous drugs.  This use is considered willful misconduct, 
and cannot support a grant of service connection.  

Although the appellant has established that he currently suffers 
from hepatitis C, the evidence of record does not support a 
finding that this condition was present in service or that the 
in-service infectious hepatitis caused the currently diagnosed 
hepatitis C.  The appellant's claim fails on the basis of element 
(3) of Hickson, lack of medical nexus.  Accordingly, the Board 
concludes that the preponderance of the evidence is against the 
claim for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a left knee disorder has 
not been received.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


